Citation Nr: 0504231	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.

2.  Entitlement to service connection for fungus infection of 
the groin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran had verified active duty from February 1966 to 
September 1971.  Service records document unverified duty 
from March 1949 to July 1949, and from February 1952 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, inter alia, denied service connection for diabetes 
mellitus and a skin condition.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran has a diagnosis of type II diabetes mellitus.

3.  A skin disorder is not of service origin or related to 
any incident of service. 


CONCLUSIONS OF LAW

1.  The veteran's is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2004).

2.  The veteran's fungus infection of the groin was not 
incurred in or aggravated during his active military service, 
nor may it be presumed to have been incurred during such 
service, and is not due to exposure to Agent Orange.  38 
U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in February 2001, prior to the January 2002 
adjudication, informed him of the elements needed to 
substantiate his claims for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.
In a letter dated in April 2004, the RO again informed the 
veteran of the elements needed to substantiate his claims for 
service connection; what evidence and information VA would be 
obtaining; what efforts VA would undertake to help him get 
evidence; and advised the veteran to send VA any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for the claimed disabilities.  There 
is no indication of any outstanding records, identified by 
the appellant, which have not been obtained.  In this 
context, the veteran advised the RO in correspondence 
received in May 2004, he had no additional evidence to submit 
in support of his claims.  The Board is satisfied that its 
duty has been met and that VA has made reasonable efforts to 
obtain records identified by the appellant.  The Board 
concludes that additional development action by the RO is not 
warranted with respect to the issues on appeal.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue. See Epps, supra.; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and type 
II diabetes.  Chloracne and porphyria cutanea tarda must be 
manifest within one year after the last exposure to a 
herbicide.  38 C.F.R. § 3.307(a)(6).  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period). See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The veteran contends that the claimed disabilities were 
incurred as a result of having been exposed to Agent Orange 
while in Vietnam.  In this regard, the evidence confirms that 
the veteran was stationed in Okinawa and served as an 
aircraft mechanic in service.  These records also note the 
veteran's 195 days of temporary duty (TDY) assignment in 
Southeast Asia.  Additionally, the Board acknowledges the 
veteran's argument that his receipt of the Vietnam Service 
Medal (VSM) serves as significant evidence that he served in 
the Republic of Vietnam.  However, the Board observes that 
the VSM is awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspaces thereover in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.5 
(Department of Defense Manual 1348.33-M, September 1996).  
Therefore, the receipt of this medal is not necessarily 
verification of service in the Republic of Vietnam as defined 
herein.  

At about the time in question, service medical records show 
the veteran was given audiometric testing and reported noise 
exposure by way of F-4Cs and C-130s.  He reports he was a 
crew chief on a C-130, on temporary duty in Cam Ranh Bay.  A 
portion of a flight record, AF Form 5a, with entries in 1966, 
shows 12 combat sorties and total combat time of 45:20.  The 
veteran maintains that this evidence confirms his presence in 
the Republic of Vietnam.  

Current medical records show a diagnosis of type-2 diabetes; 
current disability is not in question.  If the veteran served 
in Vietnam, service connection is presumed.  Having some 
familiarity with Air Force operations in Vietnam and 
Thailand, I find, first, it is highly unlikely the veteran 
was flying from Okinawa, performing missions in the air over 
Vietnam (without landing), and returning to Okinawa.  The 
fact that he had several months TDY to SEA (Southeast Asia) 
means that in all likelihood he was stationed in Thailand or 
Vietnam.  Given that he is credited with combat sorties 
(i.e., flights in Vietnamese airspace) it is more likely that 
he was, as he says, based in Vietnam.  Granting him the 
benefit of the doubt, 38 U.S.C.A. § 5107(b), I find that the 
veteran served in Vietnam.  Therefore, service connection for 
his diabetes is presumed.

With respect to the claimed skin disorder, the evidence 
indicates the veteran was treated in October 1969 for 
erythema, macular pruritic type eruption on his thighs 
assessed as an allergic reaction.  The veteran's skin was 
evaluated as normal on separation examination in April 1971.  
 
VA outpatient treatment records, dated from 1985 to 2001, 
document treatment for rashes involving the groin area, 
variously diagnosed as folliculitis, candida and belt 
irritation.  These records show the veteran was also treated 
for a rash of the hands, evaluated as versicolor. 

In this case, the service medical records document treatment 
on one occasion during active duty for a skin condition.  No 
dermatological problems were shown on separation examination.  
The first clinical evidence of skin problems was in 1986, 
more than 15 years after service.  Notably, there is no 
medical evidence relating any current skin disorder to the 
veteran's period of service or any incident therein.  
Moreover, the evidence does not indicate the in-service 
episode represents the onset of a chronic skin disorder later 
diagnosed as maintained by the veteran. 

In reviewing this matter, the Board does not doubt the 
sincerity of the veteran's belief in the causal connection 
with regard to the skin disability.  However, as the veteran 
is not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his diabetes or 
skin disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current skin disorder is related to his military service 
cannot be accepted as competent evidence.

Accordingly, the claims for service connection for fungus 
infection must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for diabetes mellitus is granted.

Service connection for fungus infection of the groin is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


